Opinion filed April 28,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00043-CV
                                                    __________
 
                                            MELISSA
R. YOUNG
 
                                                             V.
 
                               CITIBANK
(SOUTH DAKOTA) N.A.

 
                              On
Appeal from the County Court at Law No. 2
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CC15345
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final summary judgment.  The trial court signed the
judgment   on January 4, 2011.  Appellant, Melissa R. Young, has timely filed a
notice of appeal.   However, neither a clerk’s record nor the required filing
fee has been filed. We dismiss the appeal for want of prosecution.
            The
clerk of the trial court has notified this court that appellant has neither
filed a written designation specifying the matters to be included in the clerk’s
record nor made arrangements to pay for the clerk’s record. On March 9, 2011,
the clerk of this court wrote appellant and requested that she forward proof
that she has filed a designation of the clerk’s record and made arrangements to
pay for the clerk’s record by March 21, 2011. The clerk’s letter of March 9,
2011, additionally informed appellant that the failure to provide the requested
proof by the date indicated could result in the dismissal of this appeal. There
has been no response to the clerk’s letter of March 9, 2011.
The
failure to file the clerk’s record appears to be due to appellant’s acts and
omissions. Therefore, pursuant to Tex. R.
App. P. 37.3(b) and 42.3(b), the appeal is dismissed for want of
prosecution.
 
                                                                                    PER
CURIAM
 
 
April 28, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.